                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION
                                 Civ. No. 7:19-00017-FL

MARIA BLACK,                         )
                                     )
       Plaintiff,                    )
                                     )                 ORDER
v.                                   )
                                     )
ANDREW M. SAUL,                      )
Commissioner of Social Security,     )
                                     )
       Defendant.                    )


       Pursuant to the power of this Court to enter a judgment affirming, modifying, or

reversing Defendant’s decision with remand in Social Security actions under sentence four of 42

U.S.C. § 405(g), and in light of Defendant’s motion, with Plaintiff’s consent, to remand this

action for further administrative proceedings, the Court hereby remands this case to Defendant,

pursuant to sentence four of 42 U.S.C. § 405(g), for further administrative proceedings. See

Melkonyan v. Sullivan, 501 U.S. 89 (1991); Shalala v. Schaefer, 509 U.S. 292 (1993).

       The clerk of the Court will enter a separate judgment pursuant to Rule 58 of the Federal

Rules of Civil Procedure.

       SO ORDERED this 10th day of September, 2019,



                                          __________________________________
                                          LOUISE W. FLANAGAN
                                          United States District Judge
